t c memo united_states tax_court thomas szekely petitioner v commissioner of internal revenue respondent docket no 8910-12l filed date thomas szekely pro_se eugene a kornel for respondent memorandum findings_of_fact and opinion lauber judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6320 of the determination by the internal_revenue_service irs or respondent to uphold the filing of a notice of a federal tax_lien the irs filed notice of this lien to assist in collecting petitioner’s unpaid federal_income_tax liabilities for and the sole issue for decision is whether the irs abused its discretion by upholding the lien notice filing findings_of_fact the parties filed a stipulation of facts and related exhibits at trial we incorporate the stipulation of facts and the accompanying exhibits by this reference petitioner resided in new york when he petitioned the court petitioner is a self-employed engineer he filed income_tax returns for and reporting his tax_liability for each year however he failed to make the required estimated_tax payments for these years and he did not remit with any of his returns the balance of tax due petitioner also had unsatisfied tax_liabilities stemming from the and tax years after filing his returns petitioner paid his and tax debts and he met his quarterly estimated_tax obligations for as he incurred them seeing no way to meet his current tax obligations and also pay off the amounts in arrears petitioner turned to the taxpayer_advocate_service tas of all statutory references are to the internal_revenue_code in effect at all relevant times all dollar amounts are rounded to the nearest dollar the irs for assistance petitioner first contacted tas in summer and communicated with tas for several weeks he provided to his tas advocate all requested financial information including a form 433-a collection information statement for wage earners and self-employed individuals although tas recommended to the irs collection_division that petitioner’s account was uncollectible petitioner and the irs were unable to come to an agreement concerning his outstanding tax_liabilities on date the irs filed a notice_of_federal_tax_lien against petitioner’s property and rights to property to assist in the collection of petitioner’s dollar_figure tax debt for tax years on date the irs mailed petitioner notice of this filing which apprised him of his right to request a cdp hearing on date petitioner timely submitted irs form request for a collection_due_process or equivalent_hearing he attached to his letter his previous communications with tas as well as copies of checks and payment vouchers for his estimated_tax payments for he hoped that by demonstrating his diligence in complying with hi sec_2011 tax obligations he might have greater success in persuading the irs to resolve his tax_liabilities for prior years the irs received petitioner’s request for a cdp hearing on date four months passed before petitioner received any response from the irs to his request for a cdp hearing finally by letter dated date a settlement officer so from the irs appeals_office acknowledged receipt of petitioner’s form and notified him that she had scheduled a telephone cdp hearing for date in the letter the so informed petitioner that if he wished her to consider an offer-in-compromise oic or other collection alternative he should submit before the scheduled cdp hearing a completed form 433-a together with supporting documentation and three months of bank statements the letter made clear that the so could not consider collection alternatives without receiving these documents the so gave petitioner days from the date of her letter to provide the required information petitioner timely complied with the so’s request and submitted all of the required_documentation by letter dated date in that letter petitioner clearly outlined his financial situation he informed the so that he could not stay current on his tax obligations without a compromise of his tax obligations on date petitioner telephoned the so pincite a m the time she had appointed for the hearing when the so did not answer the phone petitioner left her a message the so returned his call later that morning during that telephone conference petitioner did not dispute the propriety of the lien notice filing but he reiterated his desire to enter into a compromise_agreement with the irs to reduce his tax_liabilities the so informed petitioner that he was required to complete a form_656 offer_in_compromise and another form 433-a- -this time form 433-a oic --before she could consider a collection alternative she said that she would mail petitioner the required forms and instructions on date the so sent petitioner a follow-up letter with the promised irs forms this letter asked petitioner to complete and submit these forms with supporting documentation and the required_payments an oic application fee and the initial offer payment by date unlike the february letter the february letter did not warn petitioner of any negative consequences if he failed to submit all of the required information by march it is not clear when petitioner received this letter though he did not deny that he had received it before march petitioner did not communicate with the so between the date he received the letter and march petitioner testified credibly that if he had been informed that march was an absolute cutoff date he would have called the so to request additional time to submit the information she had requested on march one day after the march response date the so concluded that the filing of the notice_of_federal_tax_lien should be sustained and forwarded the case to her manager for approval one week later on march the irs sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination the notice_of_determination informed petitioner that the irs had sustained the filing of the lien notice and that it could not consider collection alternatives because he had not supplied forms and 433-a oic on march before receiving the notice_of_determination petitioner mailed to the so the requested form_656 updated financial information intended to supplement the form 433-a that he had submitted on february a check for dollar_figure representing the oic application fee and a check for dollar_figure representing his initial offer payment almost six months later by letter dated date the irs informed petitioner that it was unable to process the oic that he had submitted on march the reason given was that petitioner had failed to provide a form a oic as requested the irs accordingly closed its file on petitioner’s oic request i standard of review opinion pursuant to sec_6320 petitioner timely sought review in this court of the notice_of_determination because petitioner raises no dispute as to his underlying tax_liability for any of the years in issue we review respondent’s determinations for an abuse_of_discretion see 114_tc_176 an abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir ii analysis if any person liable to pay any_tax neglects or refuses to pay the same after demand then a lien in favor of the united_states arises automatically and attaches to all of that person’s property and rights to property both real and personal sec_6321 the irs lien is perfected when the assessment is made after notice_and_demand see 377_us_351 citing 347_us_81 the filing of the lien notice ensures priority of the federal tax lien’s position over most competing creditors see sec_6323 after filing the notice of lien the irs must advise the taxpayer of such filing within five business days and inform the taxpayer of his right to a cdp hearing see sec_6320 unless set_aside by a court a federal_tax_lien continues in force until the assessed amount is satisfied or the lien becomes unenforceable because of lapse of time sec_6322 at the cdp hearing the taxpayer may raise any relevant issue relating to the unpaid tax or tax_lien including challenges to the appropriateness of collection actions and offers of collection alternatives sec_6330 and iii cross-referenced in sec_6320 the appeals officer must determine whether the circumstances permit withdrawal of the notice of the federal_tax_lien see sec_6323 in making a determination the appeals officer must consider three elements whether the irs has followed applicable law and administrative procedure whether the issues raised by the taxpayer have merit and whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 during his cdp hearing petitioner offered no objection to the filing of the notice_of_federal_tax_lien per se rather he urged that the irs would not need to rely on a tax_lien once his oic was in place and he had begun to make the scheduled payments the so gave petitioner until march to submit the oic financial documents and required initial payment since the oic and supporting documentation had not arrived by march when the so closed the file or by march when the notice_of_determination was mailed the irs on those dates had before it no basis for compromising petitioner’s tax_liabilities and thus no basis for disturbing the notice_of_federal_tax_lien superficially the so would not appear to have abused her discretion under these circumstances having said that we are troubled in several respects by respondent’s handling of this matter first although we have approved allowing a taxpayer only days to submit documentation in cdp cases see eg shanley v commissioner tcmemo_2009_17 97_tcm_1062 we think a 14-day deadline must be applied using a rule_of reason respondent’s counsel reported at trial that the appeals_office does not employ a timely mailing timely filing rule in situations like this the so thus would have treated petitioner’s form_656 and supporting information as received timely only if those documents were on her desk by march allowing time for her letter to reach petitioner and for his reply package to reach her petitioner had only three or four days to complete a lengthy irs form and assemble the required financial information this suggests to us that some grace period after march would have been appropriate before forwarding the recommendation for approval second we are troubled by the contrast between the irs’s sluggishness in responding to petitioner’s request for a cdp hearing and its alacrity in closing the case it took the irs four months to acknowledge receipt of petitioner’s request for a hearing yet only one day for the so to conclude that his case should be closed because he had missed a deadline this strikes us as a double standard third in exercising her discretion a settlement officer should take into consideration the entire context of the case until his final footfault petitioner had manifested timeliness and good_faith in all his dealings with the irs during the so knew that petitioner’s liabilities were properly reported that he had previously worked with tas to receive assistance that he was eager to work out a compromise of his tax_liabilities that he was current on hi sec_2011 tax_liability and that he had responded timely to her previous requests for documents and information armed with this knowledge the so should not have lightly assumed when petitioner’s oic package did not arrive on march that he had decided to walk away from his efforts to secure a compromise we would hope that the irs would reach out to a taxpayer in these circumstances and assist him in his tax compliance efforts rather than proceed to close his case the day after a deadline passes all that was required was a two-minute phone call to inquire whether petitioner needed a little more time finally respondent’s haste in closing petitioner’s file has prevented us from considering the centerpiece of his case--namely his request for a collection alternative the taxpayer is entitled to raise at the cdp hearing any relevant issue relating to the unpaid tax including an offer-in-compromise sec_6330 petitioner clearly and timely raised this issue the so expected him to submit an oic she sent him the required oic forms and he submitted his oic shortly after the march response date almost six months later the irs considered and rejected his offer because it was accompanied not by form 433-a oic but by financial information intended to supplement the form 433-a that he had previously submitted to the so this rationale for rejecting petitioner’s oic like other of respondent’s actions in the case seems questionable however the propriety of this action is not before us because it postdated the notice_of_determination that is the subject of our review although we cannot substitute our judgment for that of the so see goza t c pincite our review of the overall record leaves us with a firm sense as we noted in shanley an appeals officer’s unreasonable denial of a request for more time to complete and submit requested financial information would be an abuse_of_discretion t c m pincite that petitioner has not been treated in a fair and rational manner we will therefore remand the case for a supplemental cdp hearing to consider petitioner’s oic see 130_tc_79 n before the supplemental hearing petitioner may submit a revised oic on form_656 accompanied by a form 433-a oic with current financial information if petitioner is dissatisfied with the outcome of the supplemental hearing he may pursue further review in this court see id pincite an appropriate order will be issued
